Dissenting Opinion by
Senior Judge Kalish:
I dissent respectfully.
Claimant was employed as a store manager in a Burger King restaurant. It was his responsibility to make daily bank deposits of the day’s receipts. However, as manager he had the authority to delegate this duty to subordinates. Accordingly, he did just that. The assistant to whom he delegated that duty failed to make a deposit. This was not discovered until several days later at a payroll audit, when the deposit bags were found hidden at the bottom of the safe. The claimant was discharged by the employer for willful misconduct, based upon his violation of the company policy requiring daily deposits.
The referee found that there was a violation of the store policy in that the deposits were not made timely. However, the referee concluded that the violation by the claimant’s subordinate cannot be imputed to the claimant, since he had the authority to direct a subordinate to make the deposits. The referee also found that the claimant acted reasonably in relying on his subordinate to carry out the assigned duty, so that the claimant was not guilty of willful misconduct.
Willful misconduct, which bars an employee from unemployment compensation benefits, is conduct which is a willful disregard of the employer’s interest. This can be manifested in a number of ways, such as a violation *639of company rules, which shows a substantial disregard for the employers interest or the employees duties and obligations. Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976); Pryor v. Unemployment Compensation Board of Review, 82 Pa. Commonwealth Ct. 523, 475 A.2d 1350 (1984).
The essence of the employers argument is not that the subordinates misconduct is imputed to the claimant, as suggested by the referee, but rather that once it is shown that the company policy was violated, the claimant then had the burden to establish that his conduct was justifiable and reasonable under the circumstances, thus establishing good cause as a defense. Nunez v. Unemployment Compensation Board of Review, 84 Pa. Commonwealth Ct. 620, 480 A.2d 379 (1984).
The company manual indicated that the claimant was to keep a record of the daily deposits, as shown by the deposit slips, and that a failure to make daily deposits was a basis for termination.
Thus, the record is clear that while the claimant had the authority to delegate the duty of making daily deposits, he had the further duty to safeguard the cash proceeds by inspecting for daily deposit slips, since the purpose was to minimize losses in the event of a robbery.
As previously indicated, the referee found that there was a violation of the store policy, because the daily deposits were not made timely.
A balancing by the fact finder of the reasonableness of the employers rules or orders and the employees failure to comply with them is required. Waltz v. Unemployment Compensation Board of Review, 113 Pa. Commonwealth Ct. 54, 533 A.2d 199 (1987).
In view of the possibility of jeopardizing the daily receipts by a possible robbery, the company rule of dai*640ly deposits as evidenced by the deposit slips was certainly a reasonable one. A violation of this rule jeopardizes the employers interest. Reliance on the subordinate to make the deposits may be reasonable, but it certainly is unreasonable and insufficient to establish good cause for his failure to further establish the duty of safeguarding the employers receipts. Claimant had the affirmative duty to see whether there were in fact daily receipts. His negligence was a substantial disregard of his duties and obligations to his employer. It warrants a conclusion of willful misconduct for purposes of denying unemployment benefits.